








 







MERGER AGREEMENT







by and among




Aim Smart Corporation,




ATP Acquisition Corp.




and







American Tony Pharmaceutical, Inc.













Dated as of July 22, 2008








MERGER AGREEMENT







Merger Agreement (the “Agreement”) dated as of July 22, 2008 by and among Aim
Smart Corporation, a corporation formed under the laws of the State of Delaware
(“AIMR”), ATP Acquisition Corp., a corporation newly formed under the laws of
the State of Delaware and a wholly owned subsidiary of AIMR (the “Merger Sub”),
and American Tony Pharmaceutical, Inc., a corporation formed under the laws of
the State of Delaware (“American Tony”).  Each of AIMR, the Merger Sub, and
American Tony is referred to herein individually as a “Party” and all are
referred to collectively as the “Parties.”




PREAMBLE




WHEREAS, American Tony, through a subsidiary, owns 100% of the registered
capital of Harbin Tianmu Pharmaceuticals Co., Ltd., a corporation organized
under the laws of The People’s Republic of China (“Tianmu Pharmaceuticals”);




WHEREAS, AIMR and American Tony have determined that a business combination
between them is advisable and in the best interests of their respective
companies and stockholders and presents an opportunity for their respective
companies to achieve long-term strategic and financial benefits;




WHEREAS, AIMR has proposed to acquire American Tony pursuant to a merger
transaction whereby, pursuant to the terms and subject to the conditions of this
Agreement, American Tony shall become a wholly owned subsidiary of AIMR through
the merger of the Merger Sub with and into American Tony (the “Merger”); and




WHEREAS, in the Merger, all issued and outstanding shares of capital stock of
American Tony shall be cancelled and converted into the right to receive
9,700,000 of common stock of AIMR (the “Merger Shares”) which Shares shall
represent 96.68% of the voting power of AIMR after the Merger;




NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties, intending to be
legally bound, hereby agree as follows:




CERTAIN DEFINITIONS




As used in this Agreement, the following terms shall have the meanings set forth
below:




“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Merger and/or the Parties.




“DGCL” means Delaware General Corporation Law.




“Knowledge” means, in the case of AIMR or American Tony, a particular fact or
other matter of which its Chief Executive Officer or the Chief Financial Officer
is actually aware or which a prudent individual serving in such capacity could
be expected to discover or otherwise become aware of in the course of conducting
a reasonable review or investigation of the corporation and its business and
affairs.  








“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.




“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.




“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.




“Surviving Entity” shall mean American Tony as the surviving entity in the
Merger as provided in Section 1.04.




“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:




(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and




(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and




(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.




“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




ARTICLE I

THE MERGER




SECTION 1.01

PROCEDURE




Upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the  DGCL, at the Effective Time (as hereinafter defined), all
American Tony Shares (as hereinafter defined) shall be cancelled and converted
into the right to receive the Merger Shares.  In connection therewith, the
following terms shall apply:




(a)

Exchange Agent.  Robert Brantl, Esq., counsel for AIMR, shall act as the
exchange agent (the “Exchange Agent”) for the purpose of exchanging American
Tony Shares for the Merger Shares.   At or prior to the Closing, AIMR shall
deliver to the Exchange Agent the Merger Shares.








(b)

Conversion of Securities.  




(i)

Conversion of American Tony Securities.  At the Effective Time, by virtue of the
Merger and without any action on the part of AIMR, American Tony or the Merger
Sub, or the holders of any of their respective securities:




(A)

Each of the issued and outstanding shares of common stock of American Tony (the
“American Tony Shares”) immediately prior to the Effective Time shall be
converted into and represent the right to receive one common shares of AIMR.




(B)

All American Tony Shares shall no longer be outstanding and shall automatically
be canceled and retired and shall cease to exist, and each holder of a
certificate representing any such shares shall cease to have any rights with
respect thereto, except the right to receive the Merger Shares to be issued
pursuant to this Section 1.01(b)(i) upon the surrender of such certificate in
accordance with Section 1.07, without interest.  




(ii)

Conversion of Merger Sub Stock.  At the Effective Time, by virtue of the Merger
and without any action on the part of American Tony, AIMR, the Merger Sub, or
the holders of any of their respective securities, each share of capital stock
of Merger Sub outstanding immediately prior to the Effective Time shall be
converted into one share of the common stock of the Surviving Entity and the
shares of common stock of the Surviving Entity so issued in such conversion
shall constitute the only outstanding shares of capital stock of the Surviving
Entity and the Surviving Entity shall be a wholly owned subsidiary of AIMR.  




SECTION 1.02

CLOSING




The closing of the Merger (the “Closing”) will take place at the offices of
Robert Brantl, Esq. on the date which is the date of execution of this Merger
Agreement (the “Closing Date”).




SECTION 1.03

MERGER; EFFECTIVE TIME




At the Effective Time and subject to and upon the terms and conditions of this
Agreement, Merger Sub shall, and AIMR shall cause Merger Sub to, merge with and
into American Tony in accordance with the provisions of the DGCL, the separate
corporate existence of Merger Sub shall cease and American Tony shall continue
as the Surviving Entity.  The Effective Time shall occur upon the filing with
the Secretary of State of the State of Delaware of a Certificate of Merger,
executed in accordance with the applicable provisions of the DGCL (the
“Effective Time”).  The date on which the Effective Time occurs is referred to
as the “Effective Date.”  The Parties will cause the Certificate of Merger to be
filed as soon as practicable after the Closing.




SECTION 1.04

EFFECT OF THE MERGER




The Merger shall have the effect set forth in Title 8, Section 259 of the DGCL.
 Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time, all the properties, rights, privileges, powers and franchises of
American Tony and Merger Sub shall vest in the Surviving Entity, and all debts,
liabilities and duties of American Tony and Merger Sub shall become the debts,
liabilities and duties of the Surviving Entity.














SECTION 1.05

CERTIFICATE OF INCORPORATION AND BYLAWS; DIRECTORS

  AND OFFICERS




Pursuant to the Merger:




(a)

The Certificate of Incorporation and Bylaws of American Tony as in effect
immediately prior to the Effective Time shall be the Certificate of
Incorporation and Bylaws of the Surviving Entity immediately following the
Merger.  




(b)

The directors and officers of the American Tony immediately prior to the Merger
shall be the directors and officers of the Surviving Entity subsequent to the
Merger.




SECTION 1.06

 

RESTRICTIONS ON RESALE




(a)

The Merger Shares will not be registered under the Securities Act, or the
securities laws of any state, and cannot be transferred, hypothecated, sold or
otherwise disposed of until:  (i) a registration statement with respect to such
securities is declared effective under the Securities Act, or (ii) AIMR receives
an opinion of counsel for the holders of the shares proposed to be transferred,
reasonably satisfactory to counsel for AIMR, that an exemption from the
registration requirements of the Securities Act is available.




The certificates representing the Merger Shares which are being issued hereunder
shall contain a legend substantially as follows:




“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR AIM
SMART, INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY
SATISFACTORY TO COUNSEL FOR AIM SMART, INC.  THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”




SECTION 1.07

EXCHANGE OF CERTIFICATES




(a)

EXCHANGE OF CERTIFICATES.  After the Effective Time, the holders of the American
Tony Shares shall be required to surrender all their American Tony Shares to the
Exchange Agent, and the holders shall be entitled upon such surrender to receive
in exchange therefor certificates representing the proportionate number of
Merger Shares into which the American Tony Shares theretofore represented by the
stock certificates so surrendered shall have been exchanged pursuant to this
Agreement.  Until so surrendered, each outstanding certificate which, prior to
the Effective Time, represented American Tony Shares shall be deemed for all
corporate purposes, subject to the further provisions of this Article I, to
evidence the ownership of the number of whole Merger Shares for which such
American Tony Shares have been so exchanged.  No dividend payable to holders of
Merger Shares of record as of any date subsequent to the Effective Time shall be
paid to the owner of any certificate which, prior to the Effective Time,
represented American Tony Shares, until such certificate or certificates
representing all the relevant American Tony Shares, together with a stock
transfer form, are surrendered as provided in this Article I or pursuant to
letters of transmittal or other instructions with respect to lost certificates
provided by the Exchange Agent.








(b)

FULL SATISFACTION OF RIGHTS.  All Merger Shares for which the American Tony
Shares shall have been exchanged pursuant to this Article I shall be deemed to
have been issued in full satisfaction of all rights pertaining to the American
Tony Shares.




(c)

EXCHANGE OF CERTIFICATES.  All certificates representing American Tony Shares
converted into the right to receive Merger Shares pursuant to this Article I
shall be furnished to AIMR subsequent to delivery thereof to the Exchange Agent
pursuant to this Agreement.




(d)

CLOSING OF TRANSFER BOOKS.  On the Effective Date, the stock transfer book of
American Tony shall be deemed to be closed and no transfer of American Tony
Shares shall thereafter be recorded thereon.




ARTICLE II

REPRESENTATIONS AND WARRANTIES OF AIMR




AIMR and, where applicable, the Merger Sub hereby jointly and severally
represent and warrant to American Tony, as of the date of this Agreement, as of
the Closing Date and as of the Effective Time, as follows:




SECTION 2.01

ORGANIZATION, STANDING AND POWER




AIMR is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware, and has corporate power and authority
to conduct its business as presently conducted by it and to enter into and
perform this Agreement and to carry out the transactions contemplated by this
Agreement.  Merger Sub is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, and has corporate
power and authority to enter into and perform this Agreement and to carry out
the transactions contemplated by this Agreement.  




SECTION 2.02

SUBSIDIARIES




AIMR owns all of the outstanding capital stock of the Merger Sub.  Other than
its ownership of the Merger Sub, AIMR does not have an ownership interest in any
Person.     Merger Sub is a recently formed corporation and prior to the date
hereof and through the Effective Date, Merger Sub has not and shall not have
conducted any operating business, become a party to any agreements, or incurred
any liabilities or obligations.




SECTION 2.03

 CAPITALIZATION




(a)

There are 201,000,000 shares of capital stock of AIMR authorized, consisting of
200,000,000 shares of common stock, $0.001 par value per share (the “AIMR Common
Shares”), and 1,000,000  shares of preferred stock, $0.001 par value per share
(“AIMR Preferred Shares”).  As of the date of this Agreement, there are 333,216
AIMR Common Shares issued and outstanding and no AIMR Preferred Shares
outstanding.




(b)

No AIMR Common Shares or AIMR Preferred Shares have been reserved for issuance
to any Person.  There are no outstanding rights, warrants, options or agreements
for the purchase of AIMR Common or Preferred Shares except as provided in this
Agreement.    




(c)

All outstanding AIMR Common Shares are validly issued, fully paid,
non-assessable, not subject to pre-emptive rights and have been issued in
compliance with all state and federal securities laws or other Applicable Law.
  The Merger Shares issuable to the American Tony shareholders pursuant to the





Merger will, when issued pursuant to this Agreement, be duly and validly
authorized and issued, fully paid and non-assessable.




SECTION 2.04

AUTHORITY FOR AGREEMENT




The execution, delivery, and performance of this Agreement by each of AIMR and
Merger Sub has been duly authorized by all necessary corporate and shareholder
action, and this Agreement, upon its execution by the Parties, will constitute
the valid and binding obligation of each of AIMR and the  Merger Sub,
enforceable against each of them in accordance with and subject to its terms,
except as enforceability may be affected by bankruptcy, insolvency or other laws
of general application affecting the enforcement of creditors' rights.  The
execution and consummation of the transactions contemplated by this Agreement
and compliance with its provisions by AIMR and Merger Sub will not violate any
provision of Applicable Law and will not conflict with or result in any breach
of any of the terms, conditions, or provisions of, or constitute a default
under, AIMR's or Merger Sub’s Certificate of Incorporation, or either of their
Bylaws, in each case as amended, or, in any material respect, any indenture,
lease, loan agreement or other agreement or instrument to which AIMR is a party
or by which it or any of its properties is bound, or any decree, judgment,
order, statute, rule or regulation applicable to AIMR or Merger Sub.




SECTION 2.05

FINANCIAL CONDITION




The Quarterly Report on Form 10-Q filed by AIMR for the period ended June 30,
2008 (the “SEC Filings”) is true, correct and complete in all material respects,
is not misleading and does not omit to state any material fact which is
necessary to make the statements contained in such public filings not misleading
in any material respect.  The financial statements included in the SEC Filings
(the “Financial Statements”) were prepared in accordance with generally accepted
accounting principles and fairly reflect the financial condition of AIMR as of
the dates stated and the results of its operations for the periods presented.




SECTION 2.06

LITIGATION




There is no action, suit, investigation, audit or proceeding pending against, or
to the Knowledge of AIMR, threatened against or affecting, AIMR or the Merger
Sub or any of their respective assets or properties before any court or
arbitrator or any governmental body, agency or official.




SECTION 2.07

TAX RETURNS AND PAYMENT




AIMR has duly and timely filed all material Tax Returns required to be filed by
it and has duly and timely paid all Taxes shown thereon to be due.  Except as
disclosed in Financial Statements filed by AIMR with the SEC, there is no
material claim for Taxes that is a Lien against the property of AIMR other than
Liens for Taxes not yet due and payable, none of which is material.  AIMR has
not received written notification of any audit of any Tax Return of AIMR being
conducted or pending by a Tax authority where an adverse determination could
have a Material Adverse Effect on AIMR, no extension or waiver of the statute of
limitations on the assessment of any Taxes has been granted by AIMR which is
currently in effect, and AIMR is not a party to any agreement, contract or
arrangement with any Tax authority or otherwise, which may result in the payment
of any material amount in excess of the amount reflected on the above referenced
AIMR Financial Statements.




SECTION 2.08

SECURITY LISTING




AIMR is a fully compliant reporting company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and all AIMR public filings required
under the Exchange Act have been





made.  The common stock of AIMR is listed for quotation on the OTC Bulletin
Board.  To the Knowledge of AIMR, AIMR has not been threatened or is not subject
to removal of its common stock from the OTC Bulletin Board.   




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF AMERICAN TONY




American Tony hereby represents and warrants to AIMR and to Merger Sub, as of
the date of this Agreement and as of the Effective Time (except as otherwise
indicated), as follows:




SECTION 3.01

ORGANIZATION, STANDING AND POWER




American Tony is a privately held corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, and has
full corporate power and authority to conduct its business as presently
conducted by it and to enter into and perform this Agreement and to carry out
the transactions contemplated by this Agreement.  American Tony is duly
qualified to do business as a foreign corporation in each state in which the
nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it make such qualification necessary.  




SECTION 3.02

CAPITALIZATION




There are 100,000,000 shares of American Tony capital stock authorized,
consisting of 100,000,000 shares of common stock with $.00001 par value (the
“American Tony Common Shares”).  As of the date of this Agreement, there were
9,700,000 issued and outstanding American Tony Common Shares.  No American Tony
Common Shares have been reserved for issuance to any Person, and there are no
outstanding rights, warrants, options or agreements for the purchase of American
Tony Common Shares.   No Person is entitled to any rights with respect to the
conversion, exchange or delivery of the American Tony Common Shares.  The
American Tony Common Shares have been issued in compliance with Applicable Law.




SECTION 3.03

AUTHORITY FOR AGREEMENT   




The execution, delivery and performance of this Agreement by American Tony has
been duly authorized by all necessary corporate action, and this Agreement
constitutes the valid and binding obligation of American Tony, enforceable
against American Tony in accordance with its terms, except as enforceability may
be affected by bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditors' rights.  The execution and consummation
of the transactions contemplated by this Agreement and compliance with its
provisions by American Tony will not violate any provision of Applicable Law and
will not conflict with or result in any breach of any of the terms, conditions,
or provisions of, or constitute a default under, American Tony’s Certificate of
Incorporation or Bylaws, in each case as amended, or, to the Knowledge of
American Tony, in any material respect, any indenture, lease, loan agreement or
other agreement instrument to which American Tony is a party or by which it or
any of its properties are bound, or any decree, judgment, order, statute, rule
or regulation applicable to American Tony.




SECTION 3.04.

ORGANIZATION AND STANDING – TIANMU PHARMACEUTICALS.  




Tianmu Pharmaceuticals is a corporation duly organized, validly existing and in
good standing under the laws of the People’s Republic of China.    Tianmu
Pharmaceuticals has full power and authority to carry on its business as now
conducted and to own and operate its assets, properties and business.  








SECTION 3.05

OWNERSHIP OF TIANMU PHARMACEUTICALS SHARES.  




American Tony is the owner of one hundred percent (100%) the registered capital
stock of Heilongjiang Tongli Technology Co., Ltd.  (“Tongli Tech”).  Tongli Tech
is the owner of one hundred percent (100%) the registered capital stock of
Tianmu Pharmaceuticals, free and clear of all Liens, encumbrances, and
restrictions whatsoever.   No Person has any right to acquire capital stock of
Tongli Tech or of Tianmu Pharmaceuticals, whether by tender of consideration or
otherwise.  




SECTION 3.06

FINANCIAL STATEMENTS – AMERICAN TONY




The consolidated financial statements of American Tony for the years ended March
31, 2008 and 2007 that will be delivered to AIMR have been prepared in
accordance with accounting principles generally accepted in the United States
and fairly present the financial condition of American Tony and subsidiaries at
the date presented and the results of operations of American Tony and
subsidiaries for those two years.  




SECTION 3.07

TAXES.  




Each of American Tony, Tongli Tech and Tianmu Pharmaceuticals has filed all Tax
Returns that it is required to file with all governmental agencies, wherever
situate, and has paid or accrued for payment all Taxes as shown on such returns
except for Taxes being contested in good faith.  There is no material claim for
Taxes that is a Lien against the property of American Tony, Tongli Tech or
Tianmu Pharmaceuticals other than Liens for Taxes not yet due and payable.  All
Taxes due and owing by either American Tony, Tony Tech or Tianmu Pharmaceuticals
have been paid.  Neither American Tony, Tongli Tech nor Tianmu Pharmaceuticals
is the beneficiary of any extension of time within which to file any tax return.

 

SECTION 3.08

PENDING ACTIONS.  




There are no material legal actions, lawsuits, proceedings or investigations,
either administrative or judicial, pending or threatened, against or affecting
American Tony, Tongli Tech or Tianmu Pharmaceuticals, or against Tianmu
Pharmaceuticals’s Officers or Directors that arose out of their operation of
Tianmu Pharmaceuticals.  Neither American Tony, Tianmu Pharmaceuticals, nor any
of Tianmu Pharmaceuticals’s Officers or Directors is subject to any order, writ,
judgment, injunction, decree, determination or award of any court, arbitrator or
administrative, governmental or regulatory authority or body which would be
likely to have a material adverse effect on the business of Tianmu
Pharmaceuticals or American Tony.




SECTION 3.09.

COMPLIANCE WITH LAWS.  




Tianmu Pharmaceuticals's operations have been conducted in all material respects
in accordance with all applicable statutes, laws, rules and regulations.  Tianmu
Pharmaceuticals is not in violation of any law, ordinance or regulation of the
People’s Republic of China or of any other jurisdiction.  Tianmu Pharmaceuticals
holds all the environmental, health and safety and other permits, licenses,
authorizations, certificates and approvals of governmental authorities
(collectively, "Permits") necessary or proper for the current use, occupancy or
operation of its business, and all of the Permits are now in full force and
effect.  





























ARTICLE IV

CONDITIONS PRECEDENT




SECTION 4.01  

CONDITIONS PRECEDENT TO THE PARTIES' OBLIGATIONS




The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless waived in writing by both AIMR and
American Tony:




(a)

Consents, Approvals.  The Parties shall have obtained all necessary consents and
approvals of their respective boards of directors, and all consents, approvals
and authorizations required under their respective charter documents, and all
material consents, including any material consents and waivers by the Parties’
respective lenders and other third-parties, if necessary, to the consummation of
the transactions contemplated by this Agreement.




(b)

Shareholder Approval.  This Agreement and the transactions contemplated hereby
shall have been approved by the shareholders of American Tony in accordance with
the applicable provisions of the DGCL and its bylaws.




 

ARTICLE V

INDEMNIFICATION




SECTION 5.01

INDEMNIFICATION BY AIMR




AIMR agrees to indemnify, defend and hold harmless each of American Tony, any
subsidiary or affiliate thereof and each person who is now, or has been at any
time prior to the date hereof or who becomes prior to the Closing, a
shareholder, officer, director or partner of American Tony, any subsidiary or
affiliate thereof or an employee of American Tony, any subsidiary or affiliate
thereof and their respective heirs, legal representatives, successors and
assigns (the “American Tony Indemnified Parties”) against all losses, claims,
damages, costs, expenses (including reasonable attorneys’ fees), liabilities or
judgments or amounts that are paid in settlement of or in connection with any
threatened or actual third party claim, action, suit, proceeding or
investigation based in whole or in part on or arising in whole or in part out of
(i) any material breach of this Agreement by AIMR, or any subsidiary or
affiliate thereof, including but not limited to failure of any representation or
warranty to be true and correct at or before the Closing,  or (ii) any willful
or grossly negligent act, omission or conduct of any officer, director or agent
of AIMR or any subsidiary or affiliate thereof prior to the Closing, whether
asserted or claimed prior to, at or after, the Closing.  Any American Tony
Indemnified Party wishing to claim indemnification under this Section 5.01, upon
learning of any such claim, action, suit, proceeding or investigation, shall
notify AIMR in writing, but the failure to so notify shall not relieve AIMR from
any liability that it may have under this Section 5.01, except to the extent
that such failure would materially prejudice AIMR.




SECTION 5.02

INDEMNIFICATION BY AMERICAN TONY




American Tony shall indemnify, defend and hold harmless each of AIMR, any
subsidiary or affiliate thereof and each person who is now, or has been at any
time prior to the date hereof or who becomes prior to the Closing, a
shareholder, officer, director or partner of AIMR, any subsidiary or affiliate
thereof or an employee of AIMR, any subsidiary or affiliate thereof and their
respective heirs, legal representatives, successors and assigns (the “AIMR
Indemnified Parties”) against all losses, claims, damages, costs, expenses
(including reasonable attorneys’ fees), liabilities or judgments or amounts that
are paid in settlement of or in connection with any threatened or actual third
party claim,





action, suit, proceeding or investigation based in whole or in part on or
arising in whole or in part out of (i) any material breach of this Agreement by
American Tony or any subsidiary or affiliate thereof, including but not limited
to failure of any representation or warranty to be true and correct at or before
the Closing, or (ii) any willful or negligent act, omission or conduct of any
officer, director or agent of American Tony or any subsidiary or affiliate
thereof prior to the Closing, whether asserted or claimed prior to, at or after,
the Closing.  Any AIMR Indemnified Party wishing to claim indemnification under
this Section 5.02, upon learning of any such claim, action, suit, proceeding or
investigation, shall notify American Tony in writing, but the failure to so
notify shall not relieve American Tony from any liability that it may have under
this Section 5.02, except to the extent that such failure would materially
prejudice American Tony.




SECTION 5.03

INDEMNIFICATION OF EXCHANGE AGENT




AIMR, American Tony, and Merger Sub (for the purposes of this Section 5.03, the
“Indemnitors”) agree to indemnify the Exchange Agent and his employees and
agents (collectively, the “Indemnitees”) against, and hold them harmless of and
from, any and all loss, liability, cost, damage and expense, including without
limitation, reasonable counsel fees, which the Indemnitees, or any of them, may
suffer or incur by reason of any action, claim or proceeding brought against the
Indemnitees, or any one of them, arising out of or relating in any way to the
Exchange Agent’s service in such capacity, unless such action, claim or
proceeding is the result of the willful misconduct or gross negligence of any of
the Indemnitees.




ARTICLE VI

MISCELLANEOUS




SECTION 5.01

EXPENSES




Except as contemplated by this Agreement, all costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses.    




SECTION 5.02

APPLICABLE LAW




This Agreement shall be governed by the laws of the State of Delaware, without
giving effect to the principles of conflicts of laws thereof, as applied to
agreements entered into and to be performed in such state.




SECTION 5.04

 ENTIRE AGREEMENT




This Agreement (including the documents and instruments referred to in this
Agreement) contains the entire understanding of the Parties with respect to the
subject matter contained in this Agreement, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter.




SECTION 5.07  

NO THIRD PARTY BENEFICIARIES




Except as expressly provided by this Agreement, nothing herein is intended to
confer upon any person or entity not a Party to this Agreement any rights or
remedies under or by reason of this Agreement.











IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.




AIM SMART CORPORATION







By:

/s/ Yao Mingli

Name:

Yao Mingli

Title:

Chief Executive Officer







ATP ACQUISITION CORP.







By:

/s/ Yao Mingli

Name:

Yao Mingli

Title:

Chief Executive Officer







AMERICAN TONY PHARMACEUTICAL, INC.

 




By:

/s/ Yao Mingli

Name:

Yao Mingli

Title:

President  












